Exhibit 10.11
 
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT
 
This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT (this
“Amendment”) is entered into as of the 1st day of August, 2012, by and between
THE FEMALE HEALTH COMPANY, a Wisconsin corporation (“Borrower”) and HEARTLAND
BANK, a federal savings bank (“Lender”).
 
WITNESSETH:
 
WHEREAS, the Borrower has an existing revolving credit facility with Lender (the
“Existing Loan”), pursuant to that certain Second Amended and Restated Loan
Agreement entered into by and between Lender and Borrower, dated as of August 1,
2011 (the “Loan Agreement”);
 
WHEREAS, Borrower and Lender have agreed to amend the Loan Agreement to change
the terms and conditions of the revolving credit facility, including extending
the maturity date thereof;
 
NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
SECTION 1.         Definitions; References. Unless otherwise specifically
defined herein, each term used herein which is defined in the Loan Agreement
shall have the meaning assigned to such term in the Loan Agreement.  Each
reference to “hereof”, “hereunder”, “herein” and “hereby” and each other similar
reference and each reference to “this Agreement” and each other similar
reference contained in the Loan Agreement shall from the date hereof refer to
the Loan Agreement as amended hereby.
 
SECTION 2.         Amendments to Loan Agreement.  Subject to the satisfaction
and occurrence of each of the conditions set forth in Section 3 hereof, the Loan
Agreement is hereby amended as follows, effective as of the date hereof:
 
2.1.         At Section 1.1 of the Loan Agreement, replace the definition of
Maturity Date in its entirety as follows:
 
“Maturity Date” means August 1, 2013.
 
2.2.         At Section 1.1 of the Loan Agreement, replace the definition of
Note in its entirety as follows:
 
“Note” means the Promissory Note dated as of August 1, 2012 executed by Borrower
and payable to the order of Lender, the form of which is attached hereto and
incorporated herein as Exhibit A, and any amendments, modifications,
restatements, replacements, renewals or refinancing thereof.


2.3           Exhibit A to the Loan Agreement is hereby deleted in its entirety,
and is replaced with the Exhibit A attached to this Amendment.


SECTION 3.         Effectiveness.  The effectiveness of this Amendment is
subject to the satisfaction and occurrence of each of the following conditions
precedent:


3.1.         Lender shall have received executed counterparts of the following
documents, each containing terms satisfactory to Lender:
 
 
 

--------------------------------------------------------------------------------

 
(a)           this Amendment;
 
(b)           replacement Promissory Note in the form and containing the terms
as attached hereto as Exhibit A (the “Replacement Note”); and
 
(c)           such other documents and certificates as Lender may reasonably
require.
 
3.2           Lender shall have received from Borrower a fee in an amount equal
to Two Thousand Five Hundred and NO/100 Dollars ($2,500.00) in connection with
the renewal of the Existing Loan and in order to compensate Lender for the costs
associated with structuring, processing, approving and closing the Existing Loan
renewal, but excluding expenses for which Borrower has agreed elsewhere to
reimburse Lender.  The fee shall be fully earned by Lender when received and,
except as otherwise set forth herein, shall not be subject to refund or
rebate.  All fees are for compensation for services and are not, and shall not
be deemed to be, interest or a charge for the use of money.
 
SECTION 4.          Representations and Warranties.  Borrower represents and
warrants to Lender that:
 
4.1.           The representations and warranties of Borrower contained in the
Loan Agreement are true and correct in all material respects on and as of the
date hereof as if such representations and warranties had been made on and as of
the date hereof (except to the extent that any such representations and
warranties specifically relate to an earlier date);
 
4.2.           Borrower is in compliance with all the terms and provisions set
forth in the Loan Agreement and no Default or Event of Default has occurred and
is continuing or would result from the execution, delivery and performance of
this Amendment; and
 
4.3            This Amendment and any and all agreements, notes, or other
documents executed in connection herewith have been duly and validly executed by
an authorized officer of the Borrower and constitute the legal, valid, and
binding obligation of the Borrower enforceable against the Borrower in
accordance with their respective terms.  The Loan Agreement, as amended by this
Amendment, remains in full force and effect and remains the valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its terms.  The Borrower hereby ratifies and confirms the Loan Agreement, as
amended by this Amendment.


SECTION 5.          Voluntary Agreement.  Each party represents and warrants to
the other that it has consulted or has had the opportunity to consult with
counsel regarding this Amendment, that it is fully aware of the terms contained
herein and that it has voluntarily and without coercion or duress of any kind
entered into this Amendment.
 
SECTION 6.         Release.  In consideration of the agreement of Lender to
modify the terms of the Loan Agreement as set forth in this Amendment, Borrower
hereby releases, discharges, and acquits forever Lender and any of its officers,
directors, servants, agents, employees, and attorneys, past and present, from
any and all claims, demands, and causes of action, of whatever nature, whether
in contract or tort, accrued or to accrue, contingent or vested, known to
Borrower, arising out of or relating to the loans evidenced by the Loan
Agreement, as hereby amended, or Lender’s administration of same or any other
actions taken pursuant to the Loan Agreement or under any other documents or
instruments evidencing loans made by Lender to Borrower or the administration of
same; provided, however, that the foregoing release and the following indemnity
relate only to actions or inactions of Lender through the date hereof. Borrower
hereby further indemnifies and holds Lender, and all officers, directors,
servants, agents, employees, and attorneys of Lender, past or present, harmless
from any and all such claims, demands, and causes of action by Borrower, or
anyone claiming by, through, or under Borrower, said indemnity to cover all
losses and expenses incurred by the Lender, its officers, directors, servants,
agents, employees, or attorneys, past or present, in connection with any such
claims, demands, or cause of action, including all attorneys’ fees and costs.


 
2

--------------------------------------------------------------------------------

 
SECTION 7.          Payment of Costs/Expenses.  Without limiting the generality
of provisions in the Loan Agreement relating to payment of Lender’s costs and
expenses, the Borrower will pay all out-of-pocket expenses, costs, and
reasonable charges of attorneys incurred by Lender in connection with the
preparation and implementation of this Amendment, the Replacement Note and
related documents.


SECTION 8.          Authority.  By execution hereof, each of the persons signing
on behalf of the parties hereto hereby represents and warrants that each is
fully authorized to act and execute this Agreement on behalf of their respective
party.
 
SECTION 9.          Other Documents/Provisions to Remain in Force.  Except as
expressly amended hereby, the Loan Agreement and all documents and instruments
executed in connection therewith or contemplated thereby and all indebtedness
incurred pursuant thereto, shall remain in full force and effect and are in all
respects hereby ratified and affirmed.  No reference to this Amendment need be
made in any instrument or document at any time referring to the Loan Agreement,
a reference to the Loan Agreement in any of such to be deemed to be reference to
the Loan Agreement, as amended hereby.


SECTION 10.        Successors and Assigns.  Subject to any restriction on
assignment set forth in the Loan Agreement, this Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.


SECTION 11.        Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all of which
shall constitute together but one and the same agreement.
 
SECTION 12.        Headings; Recitals.  The various headings of this Amendment
are inserted for convenience only and shall not affect the meaning or
interpretation of this Amendment or any provisions hereof.  The recitals set
forth herein are hereby incorporated into this Amendment and form a part hereof,
the truth and accuracy of which is evidenced by each party’s execution hereof.
 
SECTION 13.        Incorporation by Reference.  The Loan Agreement and all
exhibits thereto, and the exhibits to this Amendment (if any), are incorporated
herein by this reference.


SECTION 14.        Governing Law.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns and shall be governed by and construed in accordance with the laws of
the State of Missouri.
 
SECTION 15.       Missouri Revised Statute - §432.047.  ORAL AGREEMENTS OR
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT
OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE
REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED
TO THE CREDIT AGREEMENT.  TO PROTECT YOU (BORROWER) AND US (LENDER) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH, TOGETHER WITH THE LOAN DOCUMENTS,
IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS
WE MAY LATER AGREE IN WRITING TO MODIFY IT.
 
[The Remainder of this Page is Left Blank Intentionally]


 
3

--------------------------------------------------------------------------------

 
COUNTERPART SIGNATURE PAGE TO
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective authorized officers as of the day and year first above
written.
 


 
BORROWER
 
THE FEMALE HEALTH COMPANY
 


By:           /s/  O. B.
Parrish                                                                                               
Name:      O.B. Parrish
Title:        Chairman and CEO




STATE OF ILLINOIS)
) SS
COUNTY OF COOK)


On this 27 day of July, 2012, before me appeared O.B. Parrish, in his capacity
as Chairman and CEO of The Female Health Company, a Wisconsin corporation, to me
personally known, who, being by me duly sworn, did say that he is the Chairman
and CEO of The Female Health Company, a Wisconsin corporation, and that said
instrument was signed in behalf of said corporation by authority of its Board of
Directors, and said O.B. Parrish, as Chairman and CEO, acknowledged said
instrument to be the free act and deed of said corporation.
 
IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid, the day and year first above written.
 




/s/  Denise A.
Boyd                                                                                                  
Notary Public


My Commission Expires: 12/16/2015



 
 

--------------------------------------------------------------------------------

 
COUNTERPART SIGNATURE PAGE TO
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT


 


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective authorized officers as of the day and year first above
written.
 


LENDER


HEARTLAND BANK




By:           /s/  Paul A. Goeke                                               
                                                                 
Name:      Paul A. Goeke
Title:        Vice President








STATE OF MISSOURI                 )
) SS
COUNTY OF ST. LOUIS              )
 
On this 30 day of July, 2012, before me appeared Paul Goeke, to me personally
known, who being by me duly sworn did say that he/she is a Vice President of
Heartland Bank, a federal savings bank, and that said instrument was signed on
behalf of said bank and said lender, as Vice President, acknowledged said
instrument to be the free act and deed of said bank.
 
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal on
the day and year last above written.
 




/s/  Tonya Zaiger                                                    
                                                                
Notary Public


My Commission Expires: 03/10/2013


 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


Promissory Note


(see attached)
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
PROMISSORY NOTE
 

US $2,000,000.00  St. Louis, Missouri   Dated as of August 1, 2012

 
FOR VALUE RECEIVED, the undersigned, THE FEMALE HEALTH COMPANY, a Wisconsin
corporation (the “Borrower”), hereby promises to pay to the order of HEARTLAND
BANK, a federal savings bank (the “Lender”), at its office at 212 S. Central
Avenue, Clayton, Missouri 63105 (the “Lender’s Address”), or at such other
office as the Lender may subsequently designate in writing, (i) on August 1,
2013 (the “Maturity Date”), the principal amount of Two Million Dollars (US
$2,000,000.00), or, if less, the aggregate unpaid principal amount of all
advances made hereunder by the Lender to the Borrower prior to said date, (ii)
interest on such principal amount at the interest rate per annum for each
advance, as determined in accordance with the terms specified below (but in no
event in excess of the maximum rate permitted by applicable law), and (iii) any
and all other sums which may be owing to the Lender by the Borrower pursuant to
this Note.  All advances made hereunder by the Lender to the Borrower and all
payments made on account of principal hereof and interest hereunder shall be
recorded by the Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto; provided, however, that the Lender’s failure to record any such
advance or payment shall not limit or otherwise affect the obligations of the
Borrower under this Note.
 
1.           Definitions.  Each initially capitalized term used herein shall
have the meaning set forth in Schedule A.  Any capitalized terms used herein,
but not otherwise defined herein or on Schedule A attached hereto, shall have
the meaning ascribed to such term(s) as set forth in the Loan Agreement.
 
2.           Advances.  Subject to the terms and conditions hereof and the Loan
Agreement, and in reliance upon the representations and warranties of the
Borrower contained in the Loan Agreement, the Lender agrees to make advances to
the Borrower from time to time during the period commencing on the date of this
Note and ending on the Maturity Date in an aggregate principal amount at any
time outstanding not to exceed the Commitment.  The Borrower agrees that it will
use the proceeds of any such advance for the purposes set forth in the Loan
Agreement.  Borrower further agrees that it will not use the proceeds of any
such advance for any illegal or unlawful purpose.  Each request for an advance
hereunder shall be made by a Borrowing Officer on written notice received by the
Lender in the form set forth on Exhibit A attached hereto not later than 12:00
noon (St. Louis time) of the Business Day of such advance, shall specify the
amount thereof, and shall be irrevocable and binding upon the Borrower.  Except
as the Borrower and the Lender may otherwise mutually agree, the proceeds of
each advance hereunder shall be wired to an account specified by the Borrower.
 
 
1

--------------------------------------------------------------------------------

 
3.           Interest Rate.  For the period from the date hereof until maturity
(whether by acceleration or otherwise) the Borrower promises to pay interest, in
arrears, on the from time to time unpaid principal amount of each advance
hereunder on the first Business Day of each month beginning the second calendar
month following the Effective Date, at the Stated Rate; provided, however, that
with respect to any advance or other obligation of the Borrower hereunder which
is not paid at maturity, or which remains unpaid following the commencement, by
or against the Borrower, of a case under Title 11 of the United States Code, the
Borrower promises to pay interest on such advance or other obligation from the
date of maturity or the date such case is commenced, until such advance or other
obligation is paid in full, payable upon demand, at a rate per annum (in lieu of
the Stated Rate in effect at such time) equal at all times to the Overdue Rate,
but in no event in excess of the maximum rate permitted by law.  All
computations of interest with respect to each advance hereunder shall be made by
the Lender on the basis of a year of 360 days for the actual number of days
(including the first day, but excluding the last day) in the period for which
such interest is payable.  This calculation method results in a higher effective
interest rate than the numeric interest rate provided for under this
Note.  After maturity, by acceleration or otherwise, and/or upon an Event of
Default, this Note shall bear interest at the Default Rate.  A late charge equal
to five percent (5%) of the payment amount shall be assessed for each payment
not received by Lender by the date ten (10) days after the due date therefor.
 
4.           Payments.
 
(a)           Time of Payments.  All payments of principal, interest, fees, and
other amounts due under this Note shall be made to the Lender at the Lender’s
Address in lawful money of the United States not later than 2:00 p.m. (St. Louis
time) on the day when due, without defense, claim, counterclaim, setoff or right
of recoupment.
 
(b)           Final Payment.  On the Maturity Date of this Note as provided in
the Loan Agreement, Borrower shall pay to the Lender, in same day funds, an
amount equal to the aggregate principal amount outstanding under this Note and
due on such date, together with accrued interest thereon, all fees payable to
the Lender pursuant to the provisions of this Note and the Loan Agreement and
any and all other Obligations then outstanding and due and payable.
 
(c)           Interest Calculation.  For purposes of interest calculation only,
(i) a payment by check, draft, or other instrument received on a Business Day
shall be deemed to have been applied to the relevant Obligation on the second
following Business Day, (ii) a payment in cash or by wire transfer received at
or before 2:00 p.m., St. Louis, Missouri time, on a Business Day shall be deemed
to have been applied to the relevant Obligation on the Business Day when it is
received, and (iii) a payment in cash or by wire transfer received on a day that
is not a Business Day or after 2:00 p.m., St. Louis, Missouri time, on a
Business Day shall be deemed to have been applied to the relevant Obligation on
the next Business Day.
 
(d)           Due Dates Not on Business Days.  If any payment required hereunder
becomes due on a date that is not a Business Day, then such payment shall be due
on the next Business Day, the amount of such payment, in such case, to include
all interest accrued to the date of actual payment.
 
(e)           Prepayments Generally.  The Borrower shall have the right to
prepay the unpaid principal balance of the indebtedness evidenced by this Note
in whole or in part, without penalty.  All prepayments, whether voluntary or
mandatory pursuant to acceleration, shall be applied first to any expenses due
Lender under this Note or under any other documents securing or evidencing
obligations of Borrower to Lender with respect to the Loan, then to accrued
interest on the unpaid principal balance of this Note, and the balance, if any,
shall be applied to the principal sum hereof in inverse order of maturity and
shall not relieve Borrower of making installment payments hereon when
due.  Amounts prepaid may be re-advanced to Borrower in accordance with the
terms and conditions of the Loan Agreement.
 
 
2

--------------------------------------------------------------------------------

 
5.           Oral Agreements.  ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY,
EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING
PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE
LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED TO THE CREDIT
AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM MISUNDERSTANDING
OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED
IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT
BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT.
 
6.           Default; Remedies after a Default.  Any one or more of the
following constitutes an Event of Default hereunder:  (a) the occurrence of any
Event of Default under (or as defined in) the Loan Agreement; or (b) the
occurrence of an Event of Default under (or as defined in) any of the other Loan
Documents.  Upon the occurrence of an Event of Default, the remedies available
to Lender shall include, but will not necessarily be limited to, the right to
declare the entire principal balance hereof and accrued and unpaid interest
thereon immediately due and payable and those other remedies specified in the
Loan Agreement and in the other Loan Documents.
 
7.           Expenses; Indemnification.  The Borrower agrees to pay on demand
all reasonable costs and expenses incurred by the Lender in connection with the
preparation, execution, delivery, administration, modification, amendment, and
enforcement (whether through legal proceedings, negotiations or otherwise) of
this Note or any of the other Loan Documents (such costs and expenses to
include, without limitation, the reasonable fees and disbursements of legal
counsel).  The Borrower agrees to indemnify and hold harmless the Lender and
each of its directors, officers, employees, agents, affiliates, and advisors
from and against any and all claims, damages, losses, liabilities, and expenses
(including, without limitation, the reasonable fees and disbursements of legal
counsel) which may be incurred by or asserted against the Lender or any such
director, officer, employee, agent, affiliate, or advisor in connection with or
arising out of any investigation, subpoena, litigation, or proceeding related to
or arising out of this Note or any of the other Loan Documents or any
transaction contemplated hereby or thereby (but in any case excluding any such
claims, damages, losses, liabilities, costs, or expenses incurred by reason of
the gross negligence, willful misconduct, or bad faith of the indemnitee).  The
obligations of the Borrower under this paragraph shall survive the payment in
full of the indebtedness evidenced by this Note or by any Other Note.
 
8.           Assignment.  The Lender may assign to one or more banks or other
entities all or a portion of its rights under this Note.  In the event of an
assignment of all of its rights, the Lender may transfer this Note to the
assignee.  The Lender may, in connection with any assignment or proposed
assignment, disclose to the assignee or proposed assignee any information
relating to the Borrower furnished to the Lender by or on behalf of the
Borrower.
 
 
3

--------------------------------------------------------------------------------

 
9.           Amendments, etc.  No amendment or waiver of any provision of this
Note, nor consent to any departure by the Borrower therefrom, shall in any event
be effective unless the same shall be in writing and separately acknowledged in
writing by the Lender, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.
 
10.           Governing Law.  This Note shall be governed by, and construed and
enforced in all respects in accordance with, the laws of the State of Missouri
applicable to contracts made and to be performed entirely within such State,
without giving effect to its conflicts of laws, principles or rules.
 
11.           Right of Set-off. At any time that an Event of Default exists, the
Lender is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to place an administrative hold upon or to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by the Lender
to or for the credit or the account of the Borrower against any and all of the
Obligations, irrespective of whether or not the Lender shall have made any
demand under this Note or any Other Note and although the Obligations may be
unmatured.  The Lender agrees promptly to notify the Borrower after any such
administrative hold, set-off and/or application made by the Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such administrative hold, set-off and/or application.  The rights of the Lender
under this paragraph shall be in addition to all other rights and remedies
(including, without limitation, other rights of set-off) which the Lender may
have under applicable law.
 
12.           Notices.  All notices hereunder and under the Loan Documents shall
be in writing and sent by certified or registered mail, return receipt
requested, or by overnight delivery service, with all charges prepaid.  Notices
to the Lender shall be sent to the Lender’s Address.  Notices to the Borrower
shall be sent to the Borrower’s Address until the Borrower specifies another
address in a notice delivered to the Lender in accordance with this
paragraph.  Notice will be deemed received upon actual receipt at the Lender’s
Address or the Borrower’s Address, as the case may be.
 
 
4

--------------------------------------------------------------------------------

 
13.           Consent to Jurisdiction; Waiver of Venue Objection; Service of
Process.  WITHOUT LIMITING THE RIGHT OF THE LENDER TO BRING ANY ACTION OR
PROCEEDING AGAINST THE BORROWER OR AGAINST PROPERTY OF THE BORROWER ARISING OUT
OF OR RELATING TO THIS NOTE (AN “ACTION”) IN THE COURTS OF OTHER JURISDICTIONS,
THE BORROWER HEREBY IRREVOCABLY SUBMITS TO AND ACCEPTS THE NON-EXCLUSIVE
JURISDICTION OF ANY MISSOURI STATE COURT OR ANY FEDERAL COURT SITTING IN ST.
LOUIS CITY OR COUNTY, AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT ANY ACTION
MAY BE HEARD AND DETERMINED IN SUCH MISSOURI STATE COURT OR IN SUCH FEDERAL
COURT.  THE BORROWER HEREBY IRREVOCABLY WAIVES AND DISCLAIMS, TO THE FULLEST
EXTENT THAT THE BORROWER MAY EFFECTIVELY DO SO, ANY DEFENSE OR OBJECTION
(INCLUDING, WITHOUT LIMITATION, ANY DEFENSE OR OBJECTION TO VENUE BASED ON THE
GROUNDS OF FORUM NON CONVENIENS) WHICH THE BORROWER MAY NOW OR HEREAFTER HAVE TO
THE MAINTENANCE OF ANY ACTION IN ANY JURISDICTION.  THE BORROWER HEREBY
IRREVOCABLY AGREES THAT THE SUMMONS AND COMPLAINT OR ANY OTHER PROCESS IN ANY
ACTION IN ANY JURISDICTION MAY BE SERVED BY MAILING (USING CERTIFIED OR
REGISTERED MAIL, POSTAGE PREPAID) TO THE BORROWER’S ADDRESS.  SUCH SERVICE WILL
BE COMPLETE ON THE DATE SUCH PROCESS IS SO DELIVERED, AND THE BORROWER WILL HAVE
THIRTY DAYS FROM SUCH COMPLETION OF SERVICE IN WHICH TO RESPOND IN THE MANNER
PROVIDED BY LAW.  THE BORROWER MAY ALSO BE SERVED IN ANY OTHER MANNER PERMITTED
BY LAW, IN WHICH EVENT THE BORROWER’S TIME TO RESPOND SHALL BE THE TIME PROVIDED
BY LAW.
 
14.           Waiver of Jury Trial.  TO THE FULLEST EXTENT PERMITTED BY LAW, THE
BORROWER HEREBY WAIVES AND DISCLAIMS ANY RIGHT TO TRIAL BY JURY (WHICH THE
LENDER ALSO WAIVES AND DISCLAIMS) IN ANY ACTION, SUIT, PROCEEDING OR
COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATING TO THIS NOTE.
 
15.           Collateral.  This Note is secured as provided in the Loan
Agreement.
 
16.           Miscellaneous.  No failure on the part of the Lender to exercise,
and no delay in exercising, any right under this Note shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right.  The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
 
 
5

--------------------------------------------------------------------------------

 
17.           Superseding Note.  This Note supersedes and replaces all other
promissory notes labeled “Loan Number Two” executed between the parties hereto
in connection with the Loan Agreement, including the Promissory Note dated July
20, 2004, in the principal face amount of $500,000 executed by Borrower to the
order of Lender, the Promissory Note dated July, 2005, in the principal face
amount of $500,000 executed by Borrower to the order of Lender, the Promissory
Note dated July 1, 2006, in the principal face amount of $500,000 executed by
Borrower to the order of Lender, the Promissory Note dated July 1, 2007 in the
principal face amount of $500,000 executed by Borrower to the order of Lender,
the Promissory Note dated July 1, 2008 in the principal face amount of $500,000
executed by Borrower to the order of Lender, the Promissory Note dated July 1,
2009, in the principal face amount of $500,000 executed by Borrower to the order
of Lender, the Promissory Note dated July 1, 2010, in the principal face amount
of $1,000,000 executed by Borrower to the order of Lender, and the Promissory
Note dated August 1, 2011 in the principal face amount of $2,000,000 executed by
Borrower to the order of Lender (collectively, the “Prior Notes”).  Upon the
Lender’s acceptance of this Note and the satisfaction and occurrence of each of
the conditions precedent to the effectiveness of this Note, the Prior Notes
shall be deemed canceled and of no further force or effect; provided, however,
that (i) nothing in the foregoing shall be deemed to waive any outstanding
principal, accrued interest, fees, or late charges under the Prior Notes, and
(ii) the execution, delivery, and/or acceptance of this Note shall not be deemed
to have terminated, extinguished, released, constituted a novation of, or
discharged the indebtedness evidenced under the Prior Notes, which indebtedness
shall continue under and be governed by this Note.  No reference to this Note
need be made in any instrument or document at any time referring to the Prior
Notes, a reference to the Prior Notes in any such instrument or document to be
deemed to be reference to this Note as the same may be amended, restated,
modified, extended, and/or supplemented from time to time.  Nothing herein is
intended to extinguish, cancel or impair the lien priority or effect of any
security agreement, pledge agreement or mortgage with respect to the Borrower’s
obligations hereunder and under any other document relating hereto.


 
[Remainder of page intentionally left blank.]
 


 
 
6

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Borrower has executed this Note as of the date first
above written.
 
THIS AGREEMENT CONTAINS A BINDING JURY WAIVER PROVISION.
 
THE FEMALE HEALTH COMPANY
 
By:___________________________________                                                                
Name:  O.B. Parrish
Title:    Chairman and CEO




STATE OF ILLINOIS)
) SS
COUNTY OF COOK)


On this __ day of ___________, 2012, before me appeared O. B. Parrish, in his
capacity as Chairman and CEO of The Female Health Company, a Wisconsin
corporation, to me personally known, who, being by me duly sworn, did say that
he is the Chairman and CEO of The Female Health Company, a Wisconsin
corporation, and that said instrument was signed in behalf of said corporation
by authority of its Board of Directors, and said O.B. Parrish, as Chairman and
CEO, acknowledged said instrument to be the free act and deed of said
corporation.
 
IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid, the day and year first above written.
 






______________________________________
Notary Public


My Commission Expires:___________________
                                                                

 


Borrower’s Address:
515 N. State Street
Suite 2225
Chicago, Illinois  60654
 
 
 

--------------------------------------------------------------------------------

 
ADVANCES AND PAYMENTS OF PRINCIPAL AND INTEREST
DATE
AMOUNT OF
ADVANCE
AMOUNT OF
PRINCIPAL PAID
OR PREPAID
AMOUNT OF
INTEREST PAID
UNPAID PRINCIPAL
BALANCE OF
ADVANCES
NOTATION
MADE BY
                                                                               
                                                                               
                                                                               
           

 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE A


Definitions


“Affiliate” means, with respect to a Person, (a) any officer, director,
employee, member or managing agent of such Person, (b) any spouse, parents,
brothers, sisters, children and grandchildren of such Person, (c) any
association, partnership, trust, entity or enterprise in which such Person is a
director, officer or general partner, (d) any other Person that, (i) directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, such given Person, (ii) directly or indirectly
beneficially owns or holds 5% or more of any class of voting stock or
partnership, membership or other interest of such Person or any Subsidiary of
such Person, or (iii) 5% or more of the voting stock or partnership, membership
or other interest of which is directly or indirectly beneficially owned or held
by such Person or a Subsidiary of such Person.  The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities or partnership or other interests, by contract or
otherwise.
 
“Base Rate” means, for any day, the prime rate established and announced by
Lender from time to time in the ordinary course of its business (which rate may
not be the best or lowest rate offered to Lender’s corporate customers),
provided, that if such Base Rate is discontinued or replaced by a comparable
rate, then it shall mean the comparable rate.
 
“Borrower” means THE FEMALE HEALTH COMPANY, a Wisconsin corporation.
 
“Borrower’s Address” means 515 N. State Street, Suite 2225, Chicago, Illinois
60654.
 
 “Borrowing Officer” means each individual of Borrower who is duly authorized by
Borrower to submit a request for a Loan Advance.
 
“Business Day” means any day other than a Saturday, Sunday, or other day on
which banks in St. Louis, Missouri are authorized to close.
 
“Commitment” means the agreement of the Lender to fund advances to the Borrower
in an aggregate principal amount not to exceed, at any time outstanding, US
$2,000,000.00.
 
“Default Rate” means a rate of interest equal to four percent per annum (4%) in
excess of the Stated Rate.
 
“Dollar” and “$” means freely transferable United States dollars.
 
“Effective Date” means the later of (a) the Agreement Date, as defined in the
Loan Agreement, and (b) the first date on which all of the conditions set forth
in Section 4.1 of the Loan Agreement shall have been fulfilled or waived by the
Lender.
 
“Events of Default” has the meaning specified in paragraph 6 of this Note, or
any Event of Default as defined in the Loan Agreement.
 
“Lender” means Heartland Bank, a federal savings bank, and its successors and
assigns.
 
 
 

--------------------------------------------------------------------------------

 
“Lender’s Address” means 212 S. Central Avenue, Clayton, Missouri 63105.
 
“Loans” means any loan made to Borrower pursuant to Section 2.1 of the Loan
Agreement and all extensions, renewals and modifications thereto, as well as all
such Loans collectively.
 
“Loan Agreement” means that certain Second Amended and Restated Loan Agreement
entered into by and between Lender and Borrower, dated as of August 1, 2011, as
amended by a First Amendment to Second Amended and Restated Loan Agreement dated
as of the date herewith, as the same may be amended, modified, or restated.
 
“Loan Documents” means, collectively, this Note, the Loan Agreement, the
Security Agreement, and each other instrument, agreement and document executed
and delivered by Borrower in connection with this Note and each other
instrument, agreement, or document referred to herein or contemplated hereby.
 
“Material Adverse Effect” means any act, omission, event or undertaking which
would, singly or in the aggregate, have a material adverse effect upon (a) the
business, assets, properties, liabilities, condition (financial or otherwise),
results of operations or business prospects of Borrower, (b) upon the ability of
Borrower to perform any obligations under this Note or any other Loan Document
to which it is a party, or (c) the legality, validity, binding effect,
enforceability or admissibility into evidence of any Loan Document or the
ability of Lender to enforce any rights or remedies under or in connection with
any Loan Document; in any case, whether resulting from any single act, omission,
situation, status, event, or undertaking, together with other such acts,
omissions, situations, statuses, events, or undertakings.
 
“Maturity Date” means August 1, 2013.
 
“Note” means this Promissory Note and any and all amendments, modifications,
restatements, renewals or refinancings thereof.
 
“Obligations” means, in each case whether now in existence or hereafter arising,
(a) the principal of and interest and premium, if any, on, and expenses related
to, the Loans and (b) all indebtedness, liabilities, obligations, overdrafts,
covenants and duties of Borrower to the Lender of every kind, nature and
description, direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and whether or not for the payment of money under or in
respect of the Loans, this Note, any Note or any of the other Loan Documents.
 
“Obligors” means Borrower, and each other party at any time primarily or
secondarily, directly or indirectly, liable on any of the Obligations.
 
“Other Note” means any promissory note which may be given in renewal or
extension of all or any part of the indebtedness evidenced by this Note or which
may amend or restate the terms pursuant to which such indebtedness is to remain
outstanding.
 
 
 

--------------------------------------------------------------------------------

 
“Overdue Rate” means, in respect of any amount not paid when due under this Note
or any Other Note, a rate per annum during the period commencing on the due date
of such amount until such amount is paid in full equal to 4% per annum in excess
of the Stated Rate.
 
“Person” means an individual, corporation, partnership, association, trust or
unincorporated organization or a government or any agency or political
subdivision thereof.
 
“Stated Rate” means a rate of interest of Base Rate plus .50% per annum (each
change in the Base Rate will result in a simultaneous change in the Stated
Rate).
 


 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


FORM OF REQUEST FOR AN ADVANCE
 
Heartland Bank
212 South Central Avenue
St. Louis, Missouri  63105
Attn.:___________________________                                                                
 
Re:
Promissory Note, dated as of August 1, 2012 between THE FEMALE HEALTH COMPANY
(“Borrower”) and HEARTLAND BANK (“Lender”), as it may be amended, modified,
restated, or replaced from time to time (the “Note”)

 
Ladies and Gentlemen:
 
The undersigned is a Borrowing Officer and, as such is authorized to make and
deliver this request for an advance pursuant to the Note.  All capitalized words
used herein that are defined in the Note have the meanings defined in the Note.
 
Borrower hereby requests that Lender make a Loan of $__________ to Borrower
under the terms of the Note dated August 1, 2012.  The proceeds of the advance
should be deposited in account number ___________________________ with [Lender].
 
The undersigned hereby certifies on behalf of Borrower that:
 
(i)           There is no Event of Default.
 
 
(ii)
The representations and warranties of Borrower in the Loan Agreement are true as
if made on the date hereof.

 
 
(iii)
The amount of the requested advance will not, when added to the current amount
of the aggregate Loans exceed the Commitment.



 
 
(iv)
All conditions precedent to an advance as set forth in the Loan Agreement have
been satisfied.

 
 
(v)
The proceeds of this advance will be used for the following purpose:
_________________________________________________.

 
Executed this _____ day of _______, 20__.
 
THE FEMALE HEALTH COMPANY




By: _________________________________                                                               
Name:____________________________                                                           
Title:_____________________________                                                           


 